JOHN S. FINE, Petitioner Below, Appellant,
v.
SALLY L. FINE, Respondent Below, Appellee.
No. 260, 2008
Supreme Court of Delaware
Submitted: October 8, 2008.
Decided: December 15, 2008.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 15th day of December 2008, it appears to the Court that:
(1) John S. Fine appeals from the Family Court's October 22, 2007 Order modifying his child support obligation and the May 13, 2008 Order awarding Sally L. Fine attorneys fees. John and Sally were married in 1992, separated in 2003, and divorced on November 10, 2004. They are the parents of two minor children. On November 29, 2005, the parties filed and the Family Court accepted a Stipulation Agreement and Order Regarding All Ancillary Matters with the Family Court. On February 8, 2006, on behalf of Sally, the Division of Child Support Enforcement filed a Petition for Child Support against John. On June 1, 2006, John filed a Petition for Specific Performance and a Motion to Dismiss the Petition for Child Support. The Division of Child Support Enforcement then filed a Motion to Amend the Petition for Child Support, an Answer to the Petition for Specific Performance, and an Answer to the Motion to Dismiss. On July 13, 2006, Sally filed a Petition for Rule to Show Cause concerning alleged violations of the November 29, 2005 Order. The Family Court agreed to consolidate John and Sally's petitions and conducted a hearing on August 30, 2007.
(2) On October 22, 2007, the Family Court entered its Order. The court found that John breached the parties Agreement and ordered him to satisfy his outstanding obligations. The Family Court held that a Commissioner of the Court would hear Sally's Petition for Child Support with support calculated retroactive to the date Sally filed the Petition and with credit given for payments John made pursuant to an October 23, 2006 Interim Order. Except for the modification of the child support terms, the remaining terms of the November 29, 2005 Agreement remained in effect. Following a timely request, the Family Court awarded Sally attorneys fees incurred consequent to her Petition for Rule to Show Cause.
(3) On appeal, John contends that the Family Court abused its discretion by modifying his child support obligation and by awarding attorneys' fees. We find no merit to these contentions. The Family Court's decisions are supported by the record and are the result of an orderly and logical deductive process. We, therefore, affirm on the basis of the Family Court's decisions of October 22, 2007 and May 13, 2008.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is AFFIRMED.